DETAILED ACTION
Claims 1-30 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has a provisional application 62/826326 filed on 03/29/2019.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/19/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-17, 21 and 23-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0222302 A1).
Regarding claim 1, Lin teaches a method for wireless communication at a user equipment (UE) (wireless device 14 see Lin: Fig.7), comprising: 
transmitting, based at least in part on an initial uplink frequency, a first uplink signal to an upstream network node of a non-terrestrial network (wireless device 14 transmit random access preamble to the radio station 12 and radio access node implemented in the sky radio access node (ITS) e.g. Leo satellite “the wireless device 14 transmits a random access preamble to the radio access node 12 (step 200)” see Lin: ¶[0061]; Fig.7 step 200);
receiving an indication of an uplink frequency correction in response to the transmitted first uplink signal (receiving frequency adjustment in response to the random access preamble “The radio access node 12 (or alternatively some other network node) estimates the (residual) Doppler/carrier frequency offset for the wireless device 14 using the random access preamble received from the wireless device 14 (step 202). The radio access node 12 feeds back the frequency estimate in Msg2 (i.e., the random access response) to command the wireless device 14 to adjust its uplink frequency (step 204) see Lin: Fig.7 steps 202-204; ¶0061]); 
determining a corrected uplink frequency based at least in part on the initial uplink frequency and the received indication of the uplink frequency correction (UL frequency based on frequency adjustment “This feedback of the frequency estimate is referred to herein as feedback of a frequency adjustment. The frequency adjustment may be provided in addition to a timing advance command. The wireless 14 adjusts its uplink frequency in accordance with the received frequency estimate (step 206)” see Lin: ¶[0061]; Fig.7 step 206); and 
transmitting, based at least in part on the corrected uplink frequency, a second uplink signal to the upstream network node (wireless device transmit scheduled uplink transmission with adjust UL frequency “the wireless device 14 transmits a scheduled uplink transmission to the radio access node 12 (step 208)” see Lin: ¶[0061]; Fig.7 step 208).  
Regarding claim 2, Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein: transmitting the first uplink signal comprises transmitting a random access preamble (Random access preamble 200 see Lin: Fig.7; ¶[0061]); and receiving the indication of the uplink frequency correction comprises receiving a response to the transmitted preamble, the response comprising the indication of the uplink frequency correction (receiving frequency adjustment in response to the random access preamble see Lin: Fig.7 step 202-204; ¶0061]).
Regarding claim 3, Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein the first uplink signal comprises a sounding reference signal or a data signal (uplink signal is a random access preamble which is type of data signal see Lin: ¶[0015]).  
Regarding claim 4, Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein receiving the indication of the uplink frequency correction comprises receiving a media access control (MAC) control element comprising the indication of the uplink frequency correction (Random access response message (MSG2) include frequency adjustment see Lin: Fig.7 steps 204-206; ¶[0061]).  
Regarding claim 5, Lin taught the method of claim 4 as set forth hereinabove. Lin further comprising receiving a data transmission, the received MAC control element associated with the data transmission (Random access response message (MSG2) include frequency adjustment see Lin: Fig.7 step 204; ¶[0061]).  
Regarding claim 9, Lin taught the method of claim 1 as set forth hereinabove. Lin further comprising: estimating, for a random access preamble, a frequency error associated with communications between the UE and the upstream network node (The radio access node 12 (or alternatively some other network node) estimates the (residual) Doppler/carrier frequency offset for the wireless device 14 using the random access preamble received from the wireless device 14 (step 202) see Lin: ¶[0061]; Fig.7 step 202); identifying a target frequency for the random access preamble (The radio access node 12 feeds back the frequency estimate in Msg2 (i.e., the random access response) to command the wireless device 14 to adjust its uplink frequency (step 204) see Lin: Fig.7 step 204); and determining the initial uplink frequency based at least in part on the identified target frequency and the estimated frequency error (UL frequency based on frequency adjustment “This feedback of the frequency estimate is referred to herein as feedback of a frequency adjustment. The frequency adjustment may be provided in addition to a timing advance command. The wireless device 14 adjusts its uplink frequency in accordance with the received frequency estimate (step 206)” see Lin: ¶[0061]; Fig.7 step 206), wherein the transmitted first uplink signal comprises the random access preamble (Random access preamble 200 see Lin: Fig.7; ¶[0061]).  
Regarding claim 11, Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein: uplink transmissions, including the first uplink signal and 
Regarding claim 12, Lin teaches a method for wireless communication at an upstream network node of a non- terrestrial network, comprising: 
receiving a first uplink signal from a user equipment (UE) at a first frequency different from an expected frequency for uplink transmissions (RA node 12 receiving a random access preamble from WD 14 include carrier frequency offset see Lin: Fig.7 steps 200-202)  ;  
Attorney Docket No. PR383.01 (103038.1681)Qualcomm Ref. No. 191761 44 determining an uplink frequency correction for the UE based at least in part on the received first uplink signal  (UL frequency based on frequency adjustment “This feedback of the frequency estimate is referred to herein as feedback of a frequency adjustment. The frequency adjustment may be provided in addition to a timing advance command. The wireless device 14 adjusts its uplink frequency in accordance with the received frequency estimate (step 206)” see Lin: ¶[0061]; Fig.7 step 206); and 
transmitting an indication of the uplink frequency correction to the UE  (RA node transmit random access response including frequency adjustment “The radio access node 12 feeds back the frequency estimate in Msg2 (i.e., the random access response) 14 to adjust its uplink frequency (step 204) see Lin: Fig.7 steps 202-204; ¶0061]).  
Regarding claim 13, Lin taught the method of claim 12 as set forth hereinabove. Lin further comprising receiving, in response to the transmitted indication of the uplink frequency correction, a second uplink signal from the UE at the expected frequency (RA node receiving schedule transmission at adjusted UL frequency at step 206 in response to Random access response at step 204 see Lin: Fig.7 steps 204-208; ¶[0061]).  
Regarding claim 14, Lin taught the method of claim 12 as set forth hereinabove. Lin further teaches wherein: receiving the first uplink signal comprises receiving a random access preamble  (Random access preamble 200 see Lin: Fig.7; ¶[0061]); and transmitting the indication of the uplink frequency correction comprises transmitting a response to the received random access preamble, the response comprising the indication of the uplink frequency correction (receiving frequency adjustment in response to the random access preamble see Lin: Fig.7 step 202-204; ¶0061]).  
Regarding claim 15, claim 15 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 16, claim 16 is rejected for the same reason as claim 4 as described hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 5 as described hereinabove.
Regarding claim 21, Lin taught the method of claim 12 as set forth hereinabove. Lin further teaches wherein determining the uplink frequency correction for the UE comprises determining a difference in frequency between the first frequency and the 
Regarding claim 23, claim 23 is rejected for the same reason as claim 11 as described hereinabove.
Regarding claim 24, claim 24 is rejected for the same reason as claim 1 as described hereinabove. Claim 24 recites an apparatus for wireless communication that perform same functionalities of method of claim 1. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 2 as described hereinabove.
Regarding claim 26, claim 26 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 27, claim 27 is rejected for the same reason as claim 9 as described hereinabove.
Regarding claim 28, claim 28 is rejected for the same reason as claim 12 as described hereinabove. Claim 28 recites an apparatus for wireless communication that perform same functionalities of method of claim 1.
Regarding claim 29, claim 29 is rejected for the same reason as claim 13 as described hereinabove.
Regarding claim 30, claim 30 is rejected for the same reason as claim 14 as described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0222302 A1) in view of Tan et la. (US 2017/0373907 A1).
Regarding claim 6, Lin taught the method of claim 1 as set forth hereinabove. Lin does not explicitly teaches wherein the indication of the uplink frequency correction is received in downlink control information.  
However, Tan teaches the wherein the indication of the uplink frequency correction is received in downlink control information (frequency offset information via downlink control information see Tan: ¶[0034]) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).

Regarding claim 7, the modified Lin taught the method of claim 6 as set forth hereinabove. Tan further teaches wherein the received downlink control information further comprises an uplink grant for the UE, the second uplink signal transmitted based at least in part on the uplink grant and the corrected uplink frequency (uplink grant for UE “Initial uplink resource grant for transmitting following message--this grants UL resource to allow the UE to transmit to the BS/eNB” see Tan: ¶[0031]; ¶[0035]) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
Regarding claim 8, the modified Lin taught the method of claim 1 as set forth hereinabove. Tan further teaches wherein receiving the indication of the uplink frequency correction comprises receiving a group uplink frequency correction command in downlink control information for a group of UEs (uplink grants for UE is well know in random access channel even for multiple UEs 131-135 see Tan: ¶[0031]; Fig.1) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
Regarding claim 18, claim 18 is rejected for the same reason as claim 6 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 7 as described hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 8 as described hereinabove.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0222302 A1) in view of Hsu et al. (US 2017/0208600 A1).
Regarding claim 10, Lin taught the method of claim 9 as set forth hereinabove. Lin does not explicitly teaches wherein estimating the frequency error comprises: determining a relative speed between the upstream network node and the UE; identifying a Doppler shift associated with the determined relative speed; and estimating the frequency error based at least in part on the identified Doppler shift.  
However, Hsu teaches wherein estimating the frequency error comprises: determining a relative speed between the upstream network node and the UE; identifying a Doppler shift associated with the determined relative speed; and estimating the frequency error based at least in part on the identified Doppler shift (estimate the Doppler frequency shift to find the position and determined moving speed according to Doppler frequency shift “the processor may estimate the Doppler frequency shift value by inspecting the cross correlation result to find the position with the peak value, and estimate the Doppler frequency shift value according to the difference between the frequency corresponding to the position having the peak value and the carrier frequency of the network device” see Hsu: ¶[0034]; ¶[0036]) in order to enhance the performance of a communication suffering from the Doppler Effect (see Hsu: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lin to include (or to use, 
Regarding claim 22, claim 22 is rejected for the same reason as claim 10 as described hereinabove.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GUANG W. LI
Primary Examiner
Art Unit 2478


September 29, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478